Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The Specification omits a description of the structure for conveying a slip or diverter, recirculating stream from the chiller 300 through recirculating lines 302 and 306 and recirculating pump 304 directing fluid in a closed recirculating path relative to the chiller, It is suggested that the description should describe such structure as providing a connection to delivery line 206 and pH sample flow meter 210 and thus fluid communication to the first line 110 of the device 100, as illustrated within instant Figure 2, and as claimed in claims 9, 10, 14 and 15.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitations are: in claim 1, “first metering device for controlling flow from the acid storage tank to the mixing tank” in claim 1 “first sensing device for monitoring the pH…generating a first signal”, “second sensing device for monitoring the pH…generating a second signal”, and “a first PAA sensing device for sensing the concentration of peroxyacetic acid in fluid…sixth line…providing a signal”; 
Claim 5: “a second PAA sensing device for sensing the concentration of peroxyacetic acid in the sixth line”;
Claim 9: “a unit for controlling the pH of the contents of the chiller” and “a pH sensing device for sensing the pH of fluid in the delivery line”.

For the “first metering device”, the Specification at page 5, line 17 indicates that such metering device is a metering pump, hence the limitation is interpreted accordingly. 
For the respective sensing devices, the Specification at page 2, lines 7-9, 18-23 and 34-35 and page 3, lines 15-16, 20-23 and 32-37 and page 4, lines 1-5 imply these sensing devices as including structure for sensing pH or PAA concentration within respective working ranges, without limitation as to mechanisms for performing such sensing, and providing control signals responsive to sensor readings relative to such working ranges. 
For the “second metering device”, the Specification at page 8, line 10 indicates that such metering device is also a metering pump, hence the limitation is interpreted accordingly. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

In claim 1, in line 2 “first line for fluid communication with a chiller” is vague and indefinite, “…configured to enable a flow of discharged fluid from a chiller” is suggested; in lines 27-28, “generating a second signal for controlling operation of the fourth valve and a third signal for controlling operation of the fourth valve” is vague and unclear, insertion of language correlating sensed pH values to respective opening and closing of the valve as supported by the Specification at pages 5-6 is suggested, and the end of the claim at line 31 requires a “.” in order to denote a definitive end to the claim.
In claim 4, in line 3 “overflow line being positioned on the mixing tank” is vague and inaccurate, “…positioned to discharge fluid from the mixing tank” is suggested as in the Specification at page 5, lines 24-25.
In claim 8, nexus or structural relationship between the components of device according to claim 1, source of peroxyacetic acid, metering pump and controller is unclear; it is suggested that the claim recite “the device according to claim 1 as being in fluid communication with, or arranged to receive, fluid discharged from the chiller, and the claim should also clarify “a metering pump for delivering peroxyacetic acid from the source of peroxyacetic acid to the chiller”, as in the Specification at page 7, lines 27-30 and shown by Figure 2 and as in the Specification at page 7, lines 1-4 and further shown by Figure 2, respectively. 

In claim 10, “the fluid output” lacks antecedent basis and it is unclear whether or not the claim further limits the invention, since no additional structural unit, or alternatively, any actual structural connection or fluid communication between delivery line and first line of the device is explicitly recited.
In claim 11, “the pH sensing device” lacks antecedent basis and is ambiguous, since it is unclear whether this is referencing one of the pH sensing devices of claim 1 or is referencing the pH sensing device first recited in claim 9.
In claims 12 and 13, it is unclear whether any structural feature of “the source” is positively recited in order to accommodate specific mixtures of materials of peroxyacetic acid or a solution of peroxyacetic acid or mixing or reactor structure for producing equilibrium or nonequilibrium peroxyacetic acid by mixing and reaction of raw materials or raw materials and catalyst. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, 

For claims 12 and 13, the claims do not positively recite any particular structural features of the source. It is unclear whether any structural feature of “the source” is positively recited in order to accommodate specific mixtures of materials of peroxyacetic acid or a solution of peroxyacetic acid or mixing or reactor structure for producing equilibrium or nonequilibrium peroxyacetic acid by mixing and reaction of raw materials or raw materials and catalyst.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependents claim comply with the statutory requirements.
			ALLOWABLE SUBJECT MATTER
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action. Independent claim 1 would distinguish at least in view of recitation of the specific features of the claimed chiller water sampling device for sensing the concentration of PAA or peroxyacetic acid defined by the claim language “a fourth line for discharging fluid from the mixing tank; a second pH sensing device for monitoring the pH of fluid flowing in the fourth line; a fifth line in fluid communication with the fourth line for discharging fluid from the device; a third valve for controlling fluid flow through the fourth line; a sixth line in fluid communication with the fourth line for discharging fluid from the device…

The closest prior art concerning the instant claims is represented by Dobbs et al, Adami et al and Dunn et al, of record, with the information disclosure statement filed on 06/06/2021 and by the Bushmann PGPUBS references (plural documents), and references by McLaine, Del Negro et al and Beason et al, now made of record, who otherwise cumulatively suggest the combination of instantly claimed features in a device or system for sampling chiller effluent, mixing tank(s) or vessel(s) for mixing pH adjusting acid or alkaline material with sample fluid and testing one or more portions of discharged chiller effluent sample fluid for pH, content of PAA or peroxyacetic acid, and flow rates while diverting, metering and discharging various portions of fluid with various combinations of lines. However, no combination of the above prior art reasonably teaches or suggests the particular claimed combination of features regarding mixing tank, 4th line  for discharging fluid from the mixing tank, 2nd pH sensing device in the 4th line, 5th line communicating with 4th line for discharging, and 6th line communicating with such 4th line and having sensor for content of PAA or peroxyacetic acid.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/30/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778